Filed 6/30/21 P. v. Tyler CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FOUR



THE PEOPLE,                                                   B308658

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. BA300425)
         v.

WILLIAM ELDRIDGE TYLER,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County, James R. Dabney, Judge. Affirmed.
     Jennifer Peabody, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                          BACKGROUND
       In December 2008, appellant William Eldridge Tyler, Jr.
was convicted of first degree murder (Pen. Code, § 187,1 count
one) and attempted second degree robbery (§§ 664, 211, count
two). The jury found true allegations that appellant personally
and intentionally discharged a handgun causing death
(§ 12022.53, subd. (b), (c), (d)), the murder occurred during the
commission of the attempted robbery (§ 190.2, subd. (a)(17)(A)),
and the attempted robbery was committed for the benefit of a
criminal street gang (§ 186.22, subd (b)(1)(A)). In April 2009, the
court sentenced appellant on count one to 50 years to life,
consisting of 25 years to life for the murder plus 25 years to life
for the gun allegation under section 12022.53, subdivision (d).
On count two, the court sentenced appellant to five years to run
concurrently to count one, consisting of the midterm of two years
for the attempted robbery and three years for the gang allegation.
This court affirmed the judgment in 2011. (People v. Tyler (Jan.
31, 2011, B216489) [nonpub. opn.].)
       On September 1, 2020, appellant filed a “motion for a
juvenile fitness/transfer hearing” under Proposition 57.
Appellant stated in a declaration that he was 16 years old at the
time of the crimes, and he “was NEVER afforded a
juvenile/transfer fitness hearing as the prosecution was
permitted to proceed with direct filing in adult criminal court.”
He also asserted that equal protection rights under the United
States Constitution entitled him to a juvenile fitness/transfer
hearing. Appellant attached a summary of his “rehabilitative
efforts since conviction” to be considered in a youth offender

      1All further statutory references are to the Penal Code
unless otherwise indicated.



                                2
proceeding, which included participation in Alcoholics/Narcotics
Anonymous, Positive Interventions, Bridges to Freedom, Giving
Life Back to Lifers, and Gang Awareness Recognition. Appellant
further stated that he was entitled to the benefits of Senate Bill
No. 620 to dismiss or strike his gun enhancements.
       On September 4, 2020, the court denied appellant’s motion
in a written ruling, stating, “Petitioner filed a Request to have his
case transferred to juvenile court in order to have a fitness
hearing. Petitioner’s judgment has long been final and therefore
the change in law does not apply to his case. [¶] Therefore, the
Petition is DENIED.” Appellant timely appealed.
                            DISCUSSION
       Appellant’s appointed counsel filed a brief raising no issues
and invoking People v. Serrano (2012) 211 Cal.App.4th 496
(Serrano). Under Serrano, when appointed counsel raises no
issue in an appeal from a post-judgment proceeding following a
first appeal as of right, an appellate court need not independently
review the record and may dismiss the appeal if the appellant
fails to file a supplemental brief. (Serrano, supra, 211
Cal.App.4th at pp. 498, 503.) We directed counsel to send the
record and a copy of the brief to appellant, and notified appellant
of his right to respond within 30 days.
       Appellant then filed a supplemental brief. In a case under
Serrano, “if the defendant files a supplemental brief, the Court of
Appeal is required to evaluate any arguments presented in that
brief and to issue a written opinion that disposes of the trial
court’s order on the merits.” (People v. Cole (2020) 52
Cal.App.5th 1023, 1040.) We therefore address the issues set
forth in appellant’s supplemental brief.




                                 3
       Appellant asserts that the charges against him were filed
directly in criminal court, but that he is entitled to a juvenile
fitness hearing due to changes in the law under Proposition 57
(approved by voters, Gen. Elec. (Nov. 8, 2016)). “Proposition 57
prohibits prosecutors from charging juveniles with crimes
directly in adult court. Instead, they must commence the action
in juvenile court. If the prosecution wishes to try the juvenile as
an adult, the juvenile court must conduct what we will call a
‘transfer hearing’ to determine whether the matter should remain
in juvenile court or be transferred to adult court. Only if the
juvenile court transfers the matter to adult court can the juvenile
be tried and sentenced as an adult. (See Welf. & Inst. Code, §
707, subd. (a).)” (People v. Superior Court (Lara) (2018) 4 Cal.5th
299, 303 (Lara).)
       Appellant admits that his judgment was final at the time
Proposition 57 was enacted. As the Supreme Court stated in
Lara, the change enacted in Proposition 57 “applies to all
juveniles charged directly in adult court whose judgment was not
final at the time it was enacted.” (Lara, supra, 4 Cal.5th 299,
303-304.) Appellant is therefore not entitled to the procedures in
Proposition 57.
       Appellant also cites Welfare and Institutions Code section
707.5, subdivision (a), which became effective on January 1, 2020.
However, that statute states, “In any case in which a person is
transferred from juvenile court to a court of criminal jurisdiction
pursuant to Section 707, upon conviction or entry of a plea, the
person may . . . request the criminal court to return the case to
the juvenile court for disposition.” (Welf. & Inst. Code, § 707.5,
subd. (a).) The record does not indicate that appellant’s case was
transferred from juvenile court to a court of criminal jurisdiction.




                                 4
Moreover, nothing in the language of Welfare and Institutions
Code section 707.5 suggests that it applies to convictions that
have already become final. “‘[I]n the absence of an express
retroactivity provision . . . [or] unless it is very clear from
extrinsic sources that the Legislature or the voters must have
intended a retroactive application,’ ameliorative legislation does
not affect convictions that have become final.” (People v.
Martinez (2018) 4 Cal.5th 647, 655.)
       Appellant further asserts, “[T]o deprive my case of any
ameliorating benefit[s] to juvenile change to sentencing laws”
would violate equal protection principles. Appellant has not
established a violation of equal protection. “It is a fundamental
principle that, ‘[t]o succeed on [a] claim under the equal
protection clause, [a defendant] first must show that the state
has adopted a classification that affects two or more similarly
situated groups in an unequal manner.’” (People v. Wilkinson
(2004) 33 Cal.4th 821, 836.) No such showing has been made
here. Moreover, Proposition 57’s application to only certain youth
offenders does not violate equal protection principles. (See People
v. Lizarraga (2020) 56 Cal.App.5th 201, 210.)
       Appellant also states, “My case would qualify [for]
consideration also under Senate Bill 620.” Senate Bill No. 620
amended section 12022.53, subdivision (h), effective January 1,
2018, to provide that a court may strike or dismiss an
enhancement otherwise required to be imposed under section
12022.53. (See People v. Zamora (2019) 35 Cal.App.5th 200, 206-
207.) The changes to section 12022.53 implemented through
Senate Bill No. 620 apply only to defendants whose convictions
were not final on January 1, 2018, when those changes became
effective. (See id., at p. 207; People v. Johnson (2019) 32




                                 5
Cal.App.5th 938, 942.) Because appellant’s conviction was final
before January 1, 2018, he is not eligible for relief under Senate
Bill No. 620 or section 12022.53, subdivision (h).
      We therefore find no error in the trial court’s order denying
appellant’s petition.
                          DISPOSITION
      The order is affirmed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:


MANELLA, P. J.


CURREY, J.




                                 6